UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7130



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES TYRONE PEELER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge; Herbert
N. Maletz, Senior Judge, sitting by designation. (CR-96-379-PJM,
CA-99-3646-HNM)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Tyrone Peeler, Appellant Pro Se. Ranganath Manthripragada,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Tyrone Peeler appeals the district court’s orders

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 2000), and denying his subsequent motions for tran-

scripts and discovery materials.       We have reviewed the record and

the district court’s opinion and find no reversible error.        Ac-

cordingly, we affirm on the reasoning of the district court.      See

United States v. Peeler, Nos. CR-96-379-PJM; CA-99-3646-HNM (D. Md.

May 8 & July 6, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2